DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 14, 2022. Claims 1, 5-7, 9 and 13-16 are amended, and presents arguments, is hereby acknowledged. Claims 1-16 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on February 14, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claims 1 and 9.
"a primary classification module configured to perform machine learning on a primary classifier using the plurality of segment images", and 
"a secondary classification module configured to calculate a weight value combination for creating a secondary classification estimation value for the learning image from a set of a plurality of primary classification estimation values generated by passing the plurality of segment images to the trained primary classifier, or a machine learning-based learning parameter."
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claims 1 and 9 of the instant case, Avidan teaches in Figs. 1A-B that an object classification system comprises a cascade classifier 40 that is trained to select a set of classifiers from a classifier group as illustrated in Fig. 1A; multiple cascade classifier, e.g. classifiers a, b, c, and d, is used to classify input image; Fig. 1B illustrates a process of constructing feature mask 11 through segmentation and etc. As input data goes through cascade classifier, the 1st classifier results impact the 2nd classifier weights and classification results, and so does to the 3rd and 4th classifiers.
Gao illustrates that three stage classifications, Fig. 2 and section 2, based on image segmentations in sequential fashion, where the previous stage classification affects weights and classification results.
Nagi provides an example of 2 stage classification configuration that the 1st stage is a CNN and the 2nd stage is an SVM. Nagi’s teaching is not merely replacing output layer of CNN by SVM, rather using SVM (i.e. another type classifier) to enhance classification performance as fully illustrated in section III.C.

Consequently, Rejection of Claims 1 and 9 are maintained through reasons be given above.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060018521 A1 (Avidan), in view of Guo, J., Zhou, H. and Zhu, C., 2013. Cascaded classification of high resolution remote sensing images using multiple contexts. Information Sciences, 221, pp.84-97 (Guo) and in further view of Nagi, J., Di Caro, G.A., Giusti, A., Nagi, F. and Gambardella, L.M., 2012, December. Convolutional neural support vector machines: hybrid visual pattern classifiers for multi-robot systems. In 2012 11th International Conference on Machine Learning and Applications (Vol. 1, pp. 27-32). IEEE (Nagi). 
Regarding Claims 1 and 9, Avidan teaches:
An image classification apparatus comprising: an image segmentation module configured to segment a learning image into a plurality of segment images; a primary classification module configured to perform machine learning on a primary classifier using the plurality of segment images; and a secondary classification module configured to calculate a weight value combination for creating a secondary classification estimation value for the learning image from a set of plurality of primary classification estimation values generated by passing the plurality of segment images to the trained primary classifier, or a machine learning-based learning parameter (Avidan: Figs. 1-2, a system configuration and method that segments images (Fig. 1B) and uses segmented 
Avidan does not teach explicitly on a multiple classifier system configuration. However, Guo teaches (Guo: Fig.2 and chapter II; a classification system that has multiple classifiers, which classifiers use segmented objects and different context constructs at each classifier).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Avidan with a multiple classifier system configuration as further taught by Guo. The advantage of doing so is to provide a mechanism for more accurate object classification through gradually refinements in multi-classifier system (Guo: Abstract).
Avidan does not teach explicitly on a secondary classification module configured to calculate a weight value combination for creating a secondary classification estimation value for the learning image from a plurality of primary classification estimation values generated by passing the plurality of segment images to the trained primary classifier, or a machine learning-based learning parameter. However, Suykens teaches (Nagi: chapter III, a heterogeneous combination of the CNN and SVM, in which the output layer of the CNN is replaced by an SVM “CNSVM”, the fully connected layer of the CNN (i.e. primary classification estimation values) acts as an input to the SVM; the vector of weights of decision function f(x) is generated through the input training images onto the CNSVM system).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Avidan with a secondary 
Regarding Claims 2 and 10, Avidan as modified teaches all elements of Claims 1 and 9 respectively. Avidan as modified further teaches:
The apparatus according to claim 1, wherein the primary classification module is further configured to perform machine learning on the primary classifier by individually inputting the plurality of segment images into the primary classifier (Nagi: Chapter IV, CNSVM system enables incremental training, e.g. in a human-swam interaction problem, where images from different robots are incrementally processed (i.e. individually inputting)).
Regarding Claims 3 and 11, Avidan as modified teaches all elements of Claims 1-2 and 9-10 respectively. Avidan as modified further teaches:
The apparatus according to claim 2, wherein a classification value of each of the plurality of segment images inputted into the primary classifier is set to be equal to a classification value of the learning image (Nagi: Chapter IV, CNSVM system enables incremental training, e.g. in a human-swam interaction problem, where images from different robots are incrementally processed (i.e. individually inputting). It is noted that for each incremental object learning (image from different angle), a classification value is set).
Regarding Claims 4 and 12, Avidan as modified teaches all elements of Claims 1 and 9 respectively. Avidan as modified further teaches:
The apparatus according to claim I, wherein the primary classification estimation value is any one among a regression value, a score value and a class value of each classification target class (Nagi: Nagi Chapter III, CNSVM uses SVM replace output layer of CNN, where the output layer consists of regression values of CNN).
Regarding Claims 7 and 15, Avidan as modified teaches all elements of Claims 1 and 9 respectively. Avidan as modified further teaches:
The apparatus according to claim 1, wherein the secondary classification module is further configured to perform machine learning on a secondary classifier by simultaneously inputting the set of the plurality of primary classification estimation values into the secondary classifier (Nagi: Chapter III).
Regarding Claims 8 and 16, Avidan as modified teaches all elements of Claims 1/7 and 9/15 respectively. Avidan as modified further teaches:
The apparatus according to claim 7, wherein the secondary classification module is further configured to update a learning parameter of the secondary classifier so that a loss of the secondary classification estimation value generated by the trained secondary classifier may be smaller than a preset threshold value (Nagi: Chapter III, CNSMV is used to improve classification as more object images (i.e. more segmented objects) are incrementally learned, which implies that the trained classifier is more accurate, i.e. the secondary classification estimation value (score) can be regressed to below a preset value).
Allowable Subject Matter
The Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649